Motion for leave to appeal to the Court of Appeals denied. Memorandum: The order appealed from is a final order and application for leave to appeal to the Court of Appeals may be made to the Court of Appeals. We feel precluded by the decision of the Court of Appeals in Matter of Sandford (277 N. Y. 323). If there is to be any change from the ruling of that authority it should be made by the Court of Appeals, and we, therefore, believe that the Court of Appeals should determine whether a further appeal in this proceeding should be allowed. Present — Crosby, Lewis, Cunningham and Taylor, JJ. [See 170 Misc. 820; affd., ante, p. 846.]